Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-10, 12-14, 16, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gildersleeve et al. (U.S. Patent Application Publication 2013/0238042) in view Anderson et al. (U.S. Patent Application Publication 2014/0303697).

Regarding claims 1 and 13, Gildersleeve et al. disclose an apparatus/system for treating among other things a patient’s skin (see [0017], [0057], [0060]-[0062] for example), the apparatus/system comprising:
at least one applicator device (see for example “therapy pad” 110 in [0049] and figure 1, and alternate/equivalent counterparts in other embodiments); and 
a blower unit (the block element labeled “temperature regulator/blower” 102/250, see [0048]-[0052], [0066], [0095] and figures 5-6, and 10), wherein the blower unit is configured to generate and to direct, at a predetermined speed, within a range of 5 to 17 meters per second (m/s) (see [0012]), a stream of gaseous medium (see abstract, and [0012], 0055], [0060]-[0061] for example) adjusted to a predetermined cold temperature (see [0013], [0050], [ [0060]-[0061], and [0064]-[0067]) to the at least one applicator device (see figures 5 and 10 for example), and wherein said at least one applicator device is configured, when positioned over a body area to be treated (see [0013], [0065], [0072] and [0084] where a “knee wrap” is disclosed), to receive and to uniformly distribute across the entire area (see figures 3A-3C, and [0079]-[0080] and figure 11A-11C) covered by said applicator device the stream of gaseous medium directed thereto from the blower unit.
The recitation of “whereby a cold-induced thermal shock response is developed in skin and an underlying tissue within the area covered by said applicator device” is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke
Yet, Gildersleeve et al. fail to explicitly recite the predetermined cold temperature of the gaseous medium is in the range of –40º to -15º C. 
Like Gildersleeve et al., Anderson et al. disclose a system and method for treating a patient’s skin with a gaseous medium and teach using a temperature of –20º to -15º C in order to reduce treatment times and/or “to compensate for such effects as thermal inefficiencies in the heat conduction.” Additionally, “Such combinations of temperatures and times that generate freezing in tissue can produce hypopigmentation effects in skin without producing depigmentation (i.e., total pigmentation loss).”
See [0017], [0043], and [0071]-[0072]).
 Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Gildersleeve et al., as taught by Anderson et al., to provide the system with a cold gas medium having a temperature of –20º to -15º C in order to reduce treatment times and/or “to compensate for such effects as thermal inefficiencies in the heat conduction.” Additionally it is known these “combinations of temperatures and times that generate freezing in tissue can produce hypopigmentation effects in skin without producing depigmentation (i.e., total pigmentation loss).”

Regarding claims 2-4 and 21-25, Gildersleeve et al. in view of Anderson et al. disclose the claimed invention, see the above rejection of claim 1.  Additionally, the recitations of claims 2-4 and 21-25, are strictly speaking, are recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).  The applicator is NOT the blower and does not provide either the temperature control of speed control over the gaseous medium.  Even after Applicant amends to overcome this specific issue, the combination of prior art makes obvious the claimed inventions of claims 2-4 and 21-25.

Regarding claims 6-7, Gildersleeve et al. disclose the claimed invention, see [0072].  

Regarding claim 8, Gildersleeve et al. disclose the claimed invention, see “straps” and/or “fasteners [0006], [0064] and figures 1, 5, 7A, 8A, and 11A.  

Regarding claim 9, Gildersleeve et al. disclose the claimed invention, see the rejection to claims 2-4.  Additionally, there is nothing to prevent the knee pad/wrap being worn over the face of the patient.  

Regarding claim 10, Gildersleeve et al. in view of Anderson et al. disclose the claimed invention, see Anderson et al. [0082]-[0083] and figure 8.

Regarding claim 12, Gildersleeve et al. in view of Anderson et al. further disclose a layer (“heat transfer surface” or layer 318, see [0055]-[0056] and figures 3B and 3C) with a plurality of apertures (where the definition of “apertures” is interpreted to include “open 

Regarding claim 14, Gildersleeve et al. in view of Anderson et al. disclose the claimed invention, see Anderson et al. [0017], [0043], [0046], and [0072].

Regarding claim 16, Gildersleeve et al. in view of Anderson et al. disclose the claimed invention, both Gildersleeve et al. (see abstract, [0005]-[0006], [0015], [0061], and [0066]-[0067] for example) and Anderson et al. (see [0064] for example) cold and air being used together.

 Regarding claim 20, Gildersleeve et al. in view of Anderson et al. disclose the claimed invention, see Anderson et al. [0082]-[0083] and figure 8.

Claims 1-4, 6-10, 12-14, 16, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Patent Application Publication 2014/0303697) in view Gildersleeve et al. (U.S. Patent Application Publication 2013/0238042).

Regarding claims 1 and 13, Anderson et al. disclose an apparatus/system for treating among other things a patient’s skin (see abstract for example), the apparatus/system comprising:
at least one applicator device (see for example “apparatus” 400 in [0061] and figure 4A, and alternate/equivalent counterparts in other embodiments) for use with a cold/cryogenic gas (see [0044], and [0064]); and 
a circulation unit (in the form of a pump and/or “thermal control arrangement” 620, see [0061], and [0069]-[0070]), wherein the circulation unit is configured to generate and to direct, at a predetermined speed (“circulation rate” and/or “flow rate,” see [0069]-[0070]), 
a stream of gaseous medium (see [0044], and [0064]] for example) adjusted to a predetermined cold temperature in the range of –40º to -15º C (see [0017], [0043], and [0071]-[0072]).
The recitation of “whereby a cold-induced thermal shock response is developed in skin and an underlying tissue within the area covered by said applicator device” is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).
Yet, Anderson et al. fail to explicitly recite:
The circulation unit is a blower, and
Gas medium has a flow rate or a circulation rate or a peed in the range of 5 to 17 meters per second (m/s).
Like Anderson et al., Gildersleeve et al. disclose a system and method for treating a patient with topically placed apparatus or pad using a cold gaseous medium and teach providing a circulation unit for circulating the cooling gas medium in the form of a blower and further teach using a blower to “circulate” or “pump” the gas at a speed/velocity of “about 1 and about 10 meters per second” in order to provide “effective temperature regulation of the therapy site,” see [0017] and [0066].
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Anderson et al., as taught by Gildersleeve et al., to provide a circulation unit for circulating the cooling gas medium in the form of a blower and further teach using a blower to “circulate” or “pump” the gas at a speed/velocity of “about 1 and about 10 meters per second” in order to provide “effective temperature regulation of the therapy site.”

Regarding claims 2-4, 7, 9 and 21-23, Anderson et al. in view of Gildersleeve et al. disclose the claimed invention, see the above rejection of claim 1.  Additionally, the In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).  The applicator is NOT the blower and does not provide either the temperature control of speed control over the gaseous medium.  Even after Applicant amends to overcome this specific issue, the combination of prior art makes obvious the claimed inventions of claims 2-4 and 21-25.

Regarding claim 10, Anderson et al. disclose the claimed invention, see [0082]-[0083] and figure 8.

Regarding claim 12, Anderson et al. further disclose a layer (the proximal edge of “base” layer 120 adjacent 130, see [0061] and figure 4A) with a plurality of apertures (the collection of the plurality of inlets and outlets for the plurality of “channels” 420, see [0061] and figure 4A) such, that a gap (the plurality of “channels” 420, see [0061] and figure 4A) is established between an internal surface (the more distal edge of “base” layer 120 adjacent 410, see [0061] and figure 4A) of the applicator device and the layer, whereby the stream of gaseous medium received into said gap is uniformly distributed, via the apertures, across the entire area covered by said applicator device.

Regarding claim 14, Anderson et al. disclose the claimed invention, see [0017], [0043], [0046], and [0072].

Regarding claim 16, Anderson et al. in view of Gildersleeve et al. disclose the claimed invention, both Gildersleeve et al. (see abstract, [0005]-[0006], [0015], [0061], and [0066]-[0067] for example) and Anderson et al. (see [0064] for example) cold and air being used together.

 Regarding claim 20, Anderson et al. disclose the claimed invention, see [0082]-[0083] and figure 8.

Claims 6, 8, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Patent Application Publication 2014/0303697) in view Gildersleeve et al. (U.S. Patent Application Publication 2013/0238042) as applied to claims 1-3 above, and further in view of Gildersleeve et al. (U.S. Patent Application Publication 2013/0238042) themselves.

Regarding claims 6, 8 and 24-25, Anderson et al. in view of Gildersleeve et al. show the invention above, 
but Anderson et al. fail to explicitly recite:
the applicator is configured foldable and/or is foldable, and
fastening means for securing said applicator device around the area to be treated.
However, Gildersleeve et al. additionally disclose an applicator in the form of wrap/pad having multiple layers and teach securing the wrap/pad to the patient using straps/fasteners (180-184, 180a,180, 182a, and/or 182b, see [0006], [0064], [0072] and figures 7A, 8A, and 11A) in order to arrange the wrap/pad “around the patient’s knee.”  This fastened and secured arrangement “around the patient’s knee” provides a foldable configuration.
 Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Anderson et al. in view of Gildersleeve et al., as taught by Gildersleeve et al. again, to provide the applicator in the form of a wrap/pad having multiple layers and securing the wrap/pad to the patient using straps/fasteners in order to arrange the wrap/pad “around the patient’s knee.”  


Allowable Subject Matter

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771.  The examiner can normally be reached on generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792